Case 1:18-cv-00155-SOM-WRP Document 450-5 Filed 04/22/21 Page 1 of 4       PageID #:
                                  10443



  David R. Johanson       (pro hac vice)
  Douglas A. Rubel        (pro hac vice)
  HAWKINS PARNELL & YOUNG, LLP
  1776 Second Street
  Napa, California 94559
  Telephone: (707) 299-2470
  Facsimile: (707) 581-1704
  Email: djohanson@hpylaw.com

  William M. Harstad       (8942)
  CARLSMITH BALL LLP
  1001 Bishop Street, Suite 2100
  Honolulu, HI 96813
  Telephone: (808) 523-2500
  Facsimile: (808) 523-0842
  Email: wharstad@carlsmith.com

  Attorneys for BRIAN BOWERS AND DEXTER KUBOTA

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAII

  MARTIN J. WALSH, Secretary of Labor,     Civil No. 1:18-cv-155-SOM-WRP
  United States Department of Labor,
                                           CERTIFICATE OF SERVICE
              Plaintiff,
        vs.
  SHARON L. HERITAGE, as successor
  to Nicholas L. Saakvitne, Deceased;
  NICHOLAS L. SAAKVITNE, A LAW
  CORPORATION; BRIAN J. BOWERS;
  DEXTER C. KUBOTA, BOWERS +
  KUBOTA CONSULTING, INC., BOWERS +
  KUBOTA CONSULTING, INC. EMPLOYEE
  STOCK OWNERSHIP PLAN,
              Defendants.
Case 1:18-cv-00155-SOM-WRP Document 450-5 Filed 04/22/21 Page 2 of 4          PageID #:
                                  10444



                               CERTIFICATE OF SERVICE
        I hereby certify that service of the foregoing document was accomplished by

  operation of this Court’s electronic filing system, on the following on the date of

  filing hereof:

  Attorneys for Plaintiff,
  EUGENE SCALIA, SECRETARY OF THE U.S. DEPARTMENT OF LABOR:

        RUBEN R. CHAPA, ESQ.
        JING ACOSTA, ESQ.
        ELISABETH NOLTE, ESQ.
        Office of the Solicitor
        U.S. Department of Labor
        230 S. Dearborn, Room 844
        Chicago, IL 60604
        (Acosta.Jing@dol.gov)
        (Chapa.Ruben@dol.gov)
        (Nolte.Elisabeth.P@dol.gov)

        AUSTIN CASE, ESQ.
        U.S. Department of Labor
        Office of the Solicitor
        2300 Main Street, Suite 1020
        Kansas City, MO 64108
        (Case.Austin@dol.gov)

        IAN H. ELIASOPH, ESQ.
        Office of the Solicitor
        U.S. Department of Labor
        90 7th Street, Room 3-700
        San Francisco, CA 94103
        (Eliasoph.Ian@dol.gov)




                                          2
Case 1:18-cv-00155-SOM-WRP Document 450-5 Filed 04/22/21 Page 3 of 4         PageID #:
                                  10445



  Attorneys for Defendants
  BRIAN J. BOWERS and DEXTER C. KUBOTA:

        DAVID R. JOHANSON, ESQ.
        DOUGLAS A. RUBEL, ESQ.
        HAWKINS PARNELL & YOUNG LLP
        1776 Second Street
        Napa, CA 94559

        WILLIAM M. HARSTAD, ESQ.
        IAN R. WESLEY-SMITH, ESQ.
        CARLSMITH BALL LLP
        ASB Tower, Suite 2100
        1001 Bishop Street
        Honolulu, HI 96813


  Attorneys for Nominal Defendant
  BOWERS + KUBOTA CONSULTING, INC.:

        ROBERT E. CHAPMAN, ESQ.
        SCOTT I. BATTERMAN, ESQ.
        CLAY CHAPMAN IWAMURA PULICE & NERVELL, AAL, ALC
        Topa Financial Center
        700 Bishop Street, Suite 2100
        Honolulu, Hawai’i 96813
        (rchapman@paclawteam.com)
        (sib@paclawteam.com)

  Attorneys for Defendants
  NICHOLAS L. SAAKVITNE, A LAW CORPORATION
  AND SHARON L. HERITAGE, as successor to Nicholas L. Saakvitne, Deceased:


        JEFFREY S. PORTNOY, ESQ.
        CADES SCHUTTE LLP
        1000 Bishop Street, Suite 1200
        Honolulu, Hawai’i 96813
        (jportnoy@cades.com)




                                          3
Case 1:18-cv-00155-SOM-WRP Document 450-5 Filed 04/22/21 Page 4 of 4   PageID #:
                                  10446



        DONALD L. HAVERMANN, ESQ.
        SEAN K. MCMAHAN, ESQ.
        OLUWASEUN FAMILONI, ESQ.
        MORGAN LEWIS & BOCKIUS LLP
        1111 Pennsylvania Avenue, NW
        Washington, DC 20004
        (donald.havermann@morganlewis.com)
        (sean.mcmahan@morganlewis.com)
        (shay.familoni@morganlewis.com)

     DATED: Honolulu, Hawai’i, April 22, 2021


                                    /s/ David R. Johanson
                                    DAVID R. JOHANSON
                                    DOUGLAS A. RUBEL
                                    WILLIAM M. HARSTAD

                                    Attorneys for Defendants
                                    BRIAN J. BOWERS and DEXTER C. KUBOTA




                                       4
